                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

TIMOTHY RICHARD WARREN,                           )
                                                  )
         Plaintiff,                               )          Case No. 3:14-cv-02373
                                                  )
v.                                                )          Judge Campbell
                                                  )
METROPOLITAN GOVERNMENT OF                        )          JURY DEMAND
NASHVILLE AND DAVIDSON                            )
COUNTY, TN; CORPORAL JEREMI                       )
SNIPES; and SERGEANT SEAN                         )
LLOYD;                                            )
                                                  )
         Defendants.                              )

         PLAINTIFF’S MOTION TO VOLUNTARILY DISMISS WITH PREJUDICE
                   DEFENDANT METROPOLITAN GOVERNMENT

         Pursuant to F.R.C.P. 21, 1 Plaintiff Timothy Richard Warren, by and through counsel,

moves this Court to dismiss Defendant Metropolitan Government from this case with prejudice.

Mr. Warren and the Metropolitan Government have reached a settlement resolving Mr. Warren’s

claims against Metro.

                                              Respectfully submitted,


                                              /s/ Benjamin Kraft Raybin_____ __
                                              David J. Weissman (#25188)
                                              Benjamin Kraft Raybin (#29350)
                                              Raybin & Weissman, P.C.
                                              424 Church Street, Suite 2120
                                              Nashville, TN 37219
                                              Counsel for Plaintiff Timothy Warren




1
    Alternatively, Plaintiff moves to dismiss with prejudice Defendant Metro under F.R.C.P. 41.



      Case 3:14-cv-02373 Document 92 Filed 01/31/19 Page 1 of 2 PageID #: 568
                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was served via CM/ECF filing to the
following:

   David J. Weissman                              Kevin C. Klein
   Benjamin Kraft Raybin                          Klein Bussell, PLLC
   Raybin & Weissman, P.C.                        1224 Sixth Ave N.
   424 Church Street, Suite 2120                  Nashville, Tennessee 37208
   Nashville, TN 37219

   John M. L. Brown                               Claire V. Thomas
   222 Second Avenue North, Suite 312             Lewis, Thomason, King, Krieg &
   Nashville, Tennessee 37201                     Waldrop, P.C.
                                                  424 Church Street, Suite 2500
                                                  P.O. Box 198615
                                                  Nashville, TN 37219


on the 31st day of January, 2019.

                                                    /s/ Benjamin Kraft Raybin
                                                    Benjamin Kraft Raybin




    Case 3:14-cv-02373 Document 92 Filed 01/31/19 Page 2 of 2 PageID #: 569
